FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                 TENTH CIRCUIT                                June 18, 2014
                        ___________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DAVID ERIC HUNSAKER,

       Plaintiff - Appellant,
v.                                                             No. 14-4013
KEVIN ALEXANDER, Sergeant,                          (D.C. No. 2:10-CV-00710-CW)
                                                              (D. Utah)
      Defendant - Appellee,

and

FNU ALEXANDER, Sergeant; SCOTT
CARVER; CLINT S. FRIEL; DORI
GRANGE; FNU KNORR, Correctional
Officer; FNU CUDE, Correctional Officer;
BRYCE DEGIULIO; MIKE KELLY;
MICHAEL ROBINSON, LPC,

             Defendants.
                     ____________________________________
                            ORDER AND JUDGMENT*
                       ____________________________________

Before KELLY, BALDOCK, and BACHARACH, Circuit Judges.**
                ____________________________________




*
  This order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
     After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument under Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case therefore is
ordered submitted without oral argument.
       Plaintiff David Eric Hunsaker, proceeding pro se, appeals the district court’s

denial of his Fed. R. Civ. P. 60(b) motion for relief from judgment.1           Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                                I.

       Hunsaker filed suit under 42 U.S.C. § 1983, alleging that in 2006 Defendant Kevin

Alexander violated his Eighth Amendment right to be free of cruel and unusual

punishment. Hunsaker later conceded that Alexander was not the true culprit. The

district court then (1) granted summary judgment to Alexander and (2) denied Hunsaker

the opportunity to amend his complaint because doing so would be futile in light of

Hunsaker’s failure to exhaust his administrative remedies. We affirmed. See Hunsaker

v. Alexander, 520 F. App’x 717, 718 (10th Cir. 2013) (unpublished). We concluded

“[t]here is no question that Hunsaker failed to exhaust available administrative remedies.”

Id. We also rejected Hunsaker’s assertions that administrative remedies, in the form of

inmate grievance procedures, were effectively unavailable to him for two reasons: First,

Hunsaker never submitted a sworn statement or any other evidence to substantiate this

assertion. Second, we refused to consider handwritten quotes of prison regulations as

evidence of unavailability of administrative remedies because he did not present those

quoted regulations to the district court. Id.

       Apparently dissatisfied with our refusal to consider his quoted prison regulations

in his original appeal, Hunsaker attempted to introduce these quotes by another means.


1
 We construe Defendant’s pro se filings liberally. See Garza v. Davis, 596 F.3d 1198,
1201 n.2 (10th Cir. 2010).
                                                2
He filed a Rule 60(b) motion for relief from judgment in the district court, arguing that

newly discovered evidence—namely, his quoted prison regulations, and a letter denying

his request for certain records—showed administrative remedies were not available to

him and he therefore need not show exhaustion in order to amend his complaint. The

district court denied this motion stating: “Plaintiff argues nothing new to help his cause.

Further, he has already unsuccessfully appealed this Court’s judgment to the 10th

Circuit.”

                                              II.

       “We review the district court’s denial of a Rule 60(b) motion for abuse of

discretion.”   Servants of Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000).

Furthermore, relief under Rule 60(b) is ‘extraordinary and may only be granted in

exceptional circumstances.’” Id. (quoting Federal Deposit Ins. Corp. v. United Pac. Ins.

Co., 152 F.3d 1266, 1272 (10th Cir. 1998)).

                                            A.

       The district court in its terse order appears to have rested its denial of Hunsaker’s

Rule 60(b) motion on two alternative theories.        Insofar as the court reasoned that

Hunsaker had already unsuccessfully appealed to us the judgment he now seeks relief

from, the court failed to realize that Hunsaker’s argument for Rule 60(b) relief is based

on the introduction of new evidence, see Fed. R. Civ. P. 60(b)(2), evidence we explicitly

refused to consider for the first time in his direct appeal, see Hunsaker, 520 F. App’x. at

719. Nevertheless, having now reviewed this “new evidence,” we agree with the district



                                              3
court that it does not provide anything new to help Hunsaker’s cause, let alone establish

the exceptional circumstances necessary to warrant Rule 60(b) relief.

                                             B.

          The Prison Litigation Reform Act requires that a prisoner exhaust his

administrative remedies before bringing a lawsuit for violation of his federally protected

rights.     See 42 U.S.C. § 1997e(a).       In our previous order, we noted, that “an

administrative remedy is not ‘available’ under the PLRA if prison officials prevent,

thwart, or hinder a prisoner’s efforts to avail himself of the administrative remedy.”

Hunsaker, 520 F. App’x. at 719 (quoting Tuckel v. Grover, 660 F.3d 1249, 1252 (10th

Cir. 2011)). Nevertheless, we concluded that “[t]here is no question that Hunsaker failed

to exhaust available administrative remedies.” Id. Hunsaker’s “new evidence” does

nothing to convince us otherwise.

          Hunsaker’s first proffer, his handwritten quotes of prison regulations concerning

inmate grievance policy and procedure, actually undermines his unavailability argument.

These handwritten copies likely do not constitute admissible evidence under the best

evidence rule. See Fed. R. Evid. 1001–04. Even assuming the actual prison regulations

were in evidence and said exactly what Hunsaker wrote down, however, they still in no

way tend to show administrative remedies were unavailable to Hunsaker or that officials

hindered his efforts to seek an administrative remedy. Indeed, the quoted procedures

state, “The scope of available administrative remedies is broad . . . .” and “Any member

may provide grievance forms to inmates.” Thus, according to Hunsaker’s own proffered

materials, administrative remedies were very much available to him.

                                              4
       Hunsaker’s second proffer is no more helpful.            Recall that Hunsaker never

submitted any sworn statement that he requested and was denied prison grievance

forms—a sworn statement he easily could have submitted. In his motion for relief from

judgment, however, he attached a request for records—dated March 19, 2012—and a

response—dated March 28, 2012—from Utah’s Department of Institutional Operations

denying this request. The response explains to Hunsaker that the records he requested

were readily available in the Inmate Reference Library and directs him to ask his case

manager if he needs help finding them. First, we fail to see how this response to a 2012

request rendered his ability to file a grievance back in 2006 unavailable. Furthermore,

Hunsaker nowhere asserts that he asked his case manager to provide these materials and

was rebuffed, ignored, or denied access. Hunsaker ultimately admits in his reply brief

that, at most, this “new evidence” shows “he had a hard time getting copies of the Prison

Policy and Procedure on Inmate Grievances while he was in Weber County Jail.” Aplt’s

Reply at 1.

       Hunsaker has again utterly failed to produce any evidence that administrative

remedies were unavailable to him, or of official misconduct in an attempt to prevent,

thwart, or hinder his efforts to avail himself of these administrative remedies. See

Hunsaker, 520 F. App’x. at 719 (concluding the same). Indeed, his “new evidence” tends

to show quite the opposite. The district court therefore did not err in denying Hunsaker’s

Rule 60(b) motion for relief from judgment. Hunsaker also claims once again that the

district court erred by not allowing him to amend his complaint. This claim, however, we

fully resolved (and rejected) in his previous appeal. See id.

                                             5
      Accordingly, we AFFIRM the district court’s judgment, DENY Hunsaker’s

motion to proceed in forma pauperis, and order immediate payment of the filing fee.

                                        Entered for the Court,



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           6